Title: To Benjamin Franklin from Thomas Percival, 16 May 1771
From: Percival, Thomas
To: Franklin, Benjamin


Sir.
Manchester May 16. 1771.
Though I have not the honour of being known to you, I take the liberty of requesting your acceptance of the inclosed Attempt to account for the different quantities of rain, which fall at different heights, and shall esteem myself happy if it meet with your approbation. I am conscious that my solution of this Phaenomenon is liable to many exceptions, and shou’d wish to be favoured with your better explanation of it.
My friend Doctor Priestley flattered me last Summer with the prospect of seeing you at Manchester, and obligingly promised to introduce me to your acquaintance. If business or Curiosity shou’d call you into this part of England, I shall be extremely glad to render you any Civilities in My power, and shall think myself honoured by a visit from you. I am with the highest Esteem and respect Sir Your most obedient humble Servant
Tho. Percival.
 Addressed: To / Doctor Franklin / London.